Exhibit 10.01

 



SECOND AMENDMENT

TO

AMENDED AND RESTATED INCENTIVE AGREEMENT

This Second Amendment, dated as of March 26, 2019 (this “Second Amendment”), to
the Amended and Restated Incentive Bonus Agreement, dated as of September 28,
2010, as amended by the First Amendment dated as of July 1, 2013 (the
“Agreement”), is by and between Biglari Holdings Inc., an Indiana corporation
(“Company”), and Sardar Biglari (“Executive”). All capitalized terms used and
not otherwise defined herein have the respective meanings ascribed to them in
the Agreement.

W I T N E S S E T H:

WHEREAS, on March 26, 2019, Company and Executive agreed to terminate the
Trademark License Agreement dated January 11, 2013;

NOW, THEREFORE, in connection with the foregoing termination of the Trademark
License Agreement and the mutual covenants and agreements set forth below, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Company and Executive hereby agree to amend the
Agreement as follows:

Section 1.01. Amendment to Section 2(a)(i). The last sentence of the first
paragraph of Section 2(a)(i) of the Agreement is hereby amended by deleting “,
provided that in no event shall the Incentive Compensation Amount payable to the
Executive with respect to any fiscal year exceed $10 million”.

 

Section 1.02. Amendment to Section 3. Section 3 of the Agreement is hereby
amended by deleting such section in its entirety and changing the heading of
such section to “Intentionally Omitted.”

 

Section 1.03. Amendment to Section 4. Section 4 of the Agreement is hereby
amended by deleting the text in each of paragraphs (b), (c) and (d) thereof and
replacing such text with “Intentionally Omitted.”



Section 1.04. Amendment to Section 5. Section 5 of the Agreement is hereby
amended by deleting such section in its entirety and changing the heading of
such section to “Intentionally Omitted.”



Section 1.05. Amendment to Section 6. Section 6 of the Agreement is hereby
amended by deleting the text in each of paragraphs (a) and (b) thereof and
replacing such text with “Intentionally Omitted.”

 

 





Section 2 General Provisions.

 

(a) Effectiveness. This Second Amendment shall be effective for fiscal years of
the Company beginning after December 31, 2018.

(b) Governing Law. This Second Amendment shall be governed by, construed and
enforced in accordance with the laws of the State of Indiana without regard to
the conflict of laws principles thereof.

(c)       Counterparts.  This Second Amendment may be executed and delivered
(including by facsimile or .pdf transmission) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

(d)       No Other Amendments. Other than as set forth above, the Agreement
shall remain in full force and effect. On or after the date of this Second
Amendment, each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import referring to the Agreement shall mean
and be a reference to the Agreement as amended by this Second Amendment, and
this Second Amendment shall be deemed to be a part of the Agreement.
Notwithstanding the foregoing, references to the date of the Agreement, “the
date hereof,” “the date of this Agreement” and similar references shall continue
to refer to September 28, 2010, and references to the date of the Second
Amendment, “the date of the Second Amendment” and similar references shall refer
to March 26, 2019.

[Signature page follows]

 

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

  BIGLARI HOLDINGS INC.           By:

/s/ Bruce Lewis

    Bruce Lewis     Controller

 

 

 

 

  EXECUTIVE          

/s/ Sardar Biglari

  Sardar Biglari    

 

 

 

 

